United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3618
                                    ___________

Robert R. Heffernan,                   *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
Grant Harris, Deputy Director, ADC;    *
Curtis Meinzer, Assistant Warden,      *      [UNPUBLISHED]
Varner Unit, ADC; Yolanda Clark,       *
Food Production Manager, II, Varner    *
Unit, ADC,                             *
                                       *
            Appellees.                 *
                                  ___________

                              Submitted: June 27, 2011
                                 Filed: June 30, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Arkansas inmate Robert Heffernan, a diabetic, filed a 42 U.S.C. § 1983 action
claiming that certain prison officials had been deliberately indifferent to his serious
medical needs when they deprived him of a full meal following his early morning
insulin injection on holidays between December 2009 and May 2010. After an
evidentiary hearing, the District Court1 granted summary judgment for the defendants,
and Heffernan appeals.

       Following careful de novo review, we agree with the District Court that the
evidence, viewed in the light most favorable to Heffernan, did not establish that
defendants acted with deliberate indifference. See Randle v. Parker, 48 F.3d 301, 303
(8th Cir. 1995) (standard of review). On each of the five holidays at issue, Heffernan
received a sandwich and juice after his 2:00 a.m. insulin injection, he experienced low
blood sugar before his next meal and was given glucogen in the infirmary, and he was
monitored until his blood sugar reached a safe level. Even though on one of those
occasions Heffernan’s blood-sugar level was so low that he was incoherent for a
period of time, at no time did defendants deviate from his prescribed dietary plan, and
the policy was ultimately changed so that Heffernan is no longer experiencing
problems with his blood-sugar levels on holidays. See Pietrafeso v. Lawrence County,
S.D., 452 F.3d 978, 982–83 (8th Cir. 2006) (explaining what constitutes deliberate
indifference in the prison setting); Wishon v. Gammon, 978 F.2d 446, 449 (8th Cir.
1992) (recognizing that prisoners have a right to adequate nutrition and that failure to
provide adequate nutrition may qualify as deliberate indifference, but the prisoner
must show "that the food he was served was nutritionally inadequate or prepared in
a manner presenting an immediate danger to his health, or that his health suffered as
a result of the food"). In addition, Heffernan did not request additional discovery
before the adverse decision, and he has not indicated how additional discovery might
have established liability on the part of the named defendants. See Nolan v.
Thompson, 521 F.3d 983, 986 (8th Cir. 2008) (explaining that in the absence of a
motion under Rule 56(f) of the Federal Rules of Civil Procedure "for a continuance
accompanied by an affidavit showing what specific facts further discovery might

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-
uncover, a district court generally does not abuse its discretion in granting summary
judgment on the basis of the record before it").

      Accordingly, we affirm the judgment and deny Heffernan’s pending motions.
                     ______________________________




                                         -3-